Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended the claims to comply with the claims that the examiner indicated as allowable. 
In the art of record, Adams, Pub. No.: 2016/0378642A1 generally discloses a computer system for improving a user interface (UI), the computer system comprising: a reinforcement module configured to obtain (i) path information indicating a shortest path to a goal in the UI, and (ii) a set of user interaction experiments associated with seeking the goal wherein: each experiment in the set of user interaction experiments includes user tracking data, the path information includes a plurality of steps, and each step of the plurality of steps is associated with a page of the UI a distance module configured to, for each page of the UI, determine a reinforcement distance for the page based on the set of user interaction experiments and a step analysis module configured to, for each step of the plurality of steps, determine a percentage of times that the user tracking data of the set of user interaction experiments indicates a deviation from the step wherein the determination is based on the determined reinforcement distance for the page of the UI associated with the step wherein the reinforcement module is configured to, for each step of the plurality of steps: determine whether the step requires reinforcement and in response to determining that the step requires reinforcement, 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 8:
determining the reinforcement distance for a page includes determining (i) a median successful distance for the page based on the user tracking data of a first subset of user interaction experiments that successfully reached the goal and (ii) a median failure distance for the page based on the user tracking data of a second subset of user interaction experiments.

In addition to the art cited in the previous office action, the following art was also considered:
i.  Cao, US 20180329727 A1. A method for optimizing a user interface comprising the steps of segmenting the user interface into one or more interface components each having one or more component characteristics; applying a user behaviour model to the one or more component characteristics of each of the one or more interface components to determine one or more user interaction paths of the one or more interface components; and processing the one or more user interaction paths to optimize the one or more interface components of the user interface.
motion profile or template motion pattern, the template motion profile or template motion pattern describing a multi-dimensional path and including deviation tolerances along the multi-dimensional path; receiving real-time sensor data of a motion performed by a user; calculating a test motion profile based on the real-time sensor data, the test motion profile describing a multi-dimensional path of the motion performed by the user; and responsive to determining that the multi-dimensional path of the test motion profile exceeds a deviation tolerance of the template motion profile, generating a signal to provide feedback to the user.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179